UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4645


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIUS NESBITT, a/k/a Butch,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-01153-DCN-1)


Submitted:   July 29, 2010                 Decided:   July 30, 2010


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     Peter Thomas Phillips, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julius Nesbitt seeks to appeal the district court’s

order denying his motion for reconsideration of its denial of

his    suppression    motion       and    motion        for   a     hearing       pursuant    to

Franks    v.     Delaware,    438 U.S. 154    (1978).           This    court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory             and       collateral      orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337 U.S. 541,      545-46      (1949).        The   order

Nesbitt     seeks    to    appeal        is   neither         a    final     order    nor     an

appealable interlocutory or collateral order.                               Accordingly, we

dismiss the appeal for lack of jurisdiction.                               We dispense with

oral     argument    because       the     facts        and   legal        contentions       are

adequately       presented    in    the       materials           before    the    court     and

argument would not aid the decisional process.

                                                                                     DISMISSED




                                              2